DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
This application is in condition for allowance except for the following formal matters: 
As to claim 1, line 11, “an input/output port” should be replaced with “a single input/output port”.
As to claim 5, line 8, “an input/output port” should be replaced with “a single input/output port”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art made of record (i.e., Yang et al., TW I496134 B) teaches a signal isolation system, comprising: an external device; and a signal isolation circuit, coupled to the external device, comprising: a control circuit, configured to operate the signal isolation circuit in an input mode or an output mode according to a status of the external device; a digital input/output circuit, configured to input/output signal based on the input mode or the output mode determined by the control circuit (abstract, page 1).
The prior art made of record fails to at least teach an (a single) input/output port, coupled to the digital input/output circuit, configured to be an input port or an output port according to the input mode or the output mode determined by the control circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fang, US 9,225,169, abstract
 Dong et al., US 2003/0215020, Figs. 1-3
Lu et al., US 2017/0237417, abstract, claim 1
Cardoux et al., US 8,378,663, abstract, claim 1

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632